DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species III, Figures 6-8, claims 1-10 in the reply filed on 8/14/2020 is acknowledged.  The traversal is on the ground(s) that searching Groups I and II together would not give the Examiner any substantially more burden.  This is not found persuasive because searching Group II require additional searching and/or consideration in other areas, class/subclass.  Claims 1-8 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement intended by “second magnetic metal particles having an oxide coating different than that of the first magnetic particles.” Does this “different” mean that the second magnetic metal is different from the first 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. [US 8,610,525 B2] in view of Inoue et al. [US 6,888,435 B2.]
Regarding claim 1, Matsuura et al. discloses a magnetic component [figure 1] comprising:
- a magnetic body [10] formed of magnetic material;
- an internal coil [20] embedded within the magnetic body; and
- top and bottom magnetic resistance layers [30, 40] disposed on top and bottom of the magnetic body, wherein the magnetic body, the top and bottom magnetic layers formed of magnetic metal powder having an oxide coating film/layer formed thereon.
Matsuura et al. discloses the instant claimed invention except for the specific material different.
Inoue et al. discloses a magnetic component [figure 3] comprising:
- a magnetic body [1] including a first magnetic particles [Fe-Si, Fe-Si-Al, Fe-Ni, Fe-Co, Fe-Mo-Ni based material];
- an internal coil [2] embedded within the magnetic body; and

It would have been obvious at the time the invention was made, as best understood in view of the rejection under 35 USC 112 paragraph, to use different magnetic materials design of Inoue et al. in Matsuura et al. for the purpose of facilitating magnetic flux/field desired.
Regarding claims 2 and 21, Inoue et al. further discloses the use of metal oxide coating film/layer that covered the magnetic powder, wherein the metal oxide film/layer contains at least one non-magnetic element selected from Si, Al, Cr, Ti, Zr, Nb and Ta [column 4, lines 27-41.]
It would have been obvious at the time the invention was made to use chromium oxide for the metal oxide of Matsuura et al., as suggested by Inoue et al., for the purpose of improving oxidation.
Regarding claim 3, Matsuura et al. further discloses a D50 of the magnetic body, the top and bottom magnetic layers with different ranges.
It would have been obvious at the time the invention was made to select the magnetic body, the top and bottom magnetic layers with the same D50 for the purpose of facilitating the desired magnetic flux/field and/or characteristics.
Regarding claim 4, both Matsuura et al. and Inoue et al. discloses the resistance layers cover the entire upper and lower surfaces of the magnetic body.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Inoue et al. as applied to claim 1 above, and further in view of Kim et al. [US 2015/0162124 A1.]
Matsuura et al. in view of Inoue et al. discloses the instant claimed invention except for the specific arrangement additional insulation resistance layer.
Kim et al. discloses chip electronic component comprising: 
- a magnetic body [113] including first magnetic metal particles; 
- internal coil parts [24, 26] embedded within the magnetic body; and 
- insulation resistance layers [115] disposed on opposing upper and lower surfaces of the magnetic body, and including second magnetic metal particles having an oxide coating.

It would have been obvious at the time the invention was made to use the resistance layers arrangement of Kim in Matsuura et al., as modified, for the purpose of improving resistances.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Inoue et al. as applied to claim 1 above, and further in view of CN105989987A.
Regarding claims 7-8 and 10 Matsuura et al. and Inoue et al. further discloses external electrodes disposed on the magnetic body and connected to the internal coil [external electrode will be connected to LS1 and LS2 of figure 2 of Matsuura et al. and figure 3 of Inoue et al.]
CN105989987A discloses a chip electronic component comprising: 
- a magnetic body [10, 16, 17, 18, 19] including first magnetic metal particles; 
- internal coil parts [24, 26] embedded within the magnetic body; and 
- insulation resistance layers [14] disposed on opposing upper and lower surfaces of the magnetic body, and including second magnetic metal particles having an oxide coating.
CN105989987A further discloses first and second external electrodes [figure 1] disposed on outer surfaces of the magnetic body to be connected to end portions [24a, 26a] of the internal coil parts, wherein the first and second external electrodes each include an external electrode layer [12a, 12b] and a plating layer [13a, 13b] disposed on the external electrode layer.	CN105989987A further discloses the insulation resistance layers [14] are disposed on portions of upper and lower surfaces of the magnetic body not covered by the external electrode 
It would have been obvious at the time the invention was made to use the external electrode design of CN105989987A in Matsuura et al. in view of Inoue et al. for the purpose of improving internal/external connections.
Regarding claim 9, the specific arrangement of the resistance layer(s) relative to the magnetic body and the external electrodes would have been an obvious design consideration for the purpose of facilitating and/or improving insulation resistance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837